DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to “A scaffold system”.
Group II, claim 17, drawn to “A method of assembling a scaffold”.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. As detailed below since reference Wyse, US 
During a telephone conversation with attorney Jenny Lee on 03/10/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
Photographic pictures of figures 1-7, 13, 15, 16, 18 and 19 are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

Numeral 23 appears to be pointing to different components between figures 8 & 11 versus what is pointed to in fig. 10. 
Numeral 9 in figure 9 is not referred to or described in the specifications. 
The limitation “frame components” is not being referred to with a specific numeral in the specifications. 
The limitation “pole component” is not referred to with any numeral throughout the specifications.  
The limitation “rail component” is not referred to with any numeral throughout the specifications. (except with numeral 40 which does not appear in any of the figures) 
The limitation “socket” is not referred to with any numeral throughout the specifications.  
The limitation “mounting flanges” is not referred to with any numeral throughout the specifications.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “the at least two vertical members comprising a socket”; this recitation raises indefiniteness because it implies that both vertical members comprise a single socket. In other words how does one socket attach to two horizontally spaced apart vertical members?
In claim 1 the limitation “frame components” is not being referred to with a specific numeral in the specifications, which creates indefiniteness as to what are the elements in the entire invention that are encompassed within what is considered the “frame components”? 
The lack of reference to the limitations “socket”, “frame component”, “pole component” and “rail component” with a specific numeral in the specifications causes major indefiniteness issue especially because these are key limitations in claim 1.  
Claim 1 recites the limitation "the two side frame components" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in line 9 “a vertical member”; since claim 1 already established “at least two vertical members” for each frame component i.e. four vertical members; the re-establishing of “a vertical member” causes indefiniteness as to whether it is one of the four vertical members or in addition to them. How many total vertical members are there? The same issue applies to the limitation “two pole components in line 10-11; where it is not clear if these are part of the “at least four corner pole components” established in line 8 of claim 1. 
Claims 3 and 4 recite the limitation "the one or more hand rail components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 recite the limitation “the one or more hand rail components”; in addition to the lack of antecedent basis issue associated with this limitation, it also causes indefiniteness because it appears to refer to elements 23 and 26 which are the same as “plurality of support rail components” which were already claimed in claim 1 from which claim 3 depends. The same component cannot be claimed with two separate different nomenclature, since it causes ambiguity and indefiniteness especially in light of that the term “rail component” is not referred to with any numeral throughout the specifications.
Claim 5 recites the limitation "the lower region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “a plurality of scaffold sections” and “a frame component”; since claim 8 depends from claim 1 and claim 1 already established: “a scaffold section” and “at least two frame components”; it is not clear if these limitations are in addition to or part of the ones already recited in claim 1. 
Claim 9 recites the limitation "the scaffold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first scaffold level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “mounting flanges”; this limitation is not referred to with any numeral throughout the specifications.  
Claim 12 recites “the floor rail components comprise a socket adapted to telescopically connect with a pole component”; this recitation raises significant indefiniteness because at least by following the nomenclature of the elements used in the claims; the floor rail components (4) are attached to the bottom of the scaffold also as implies by their name; while the pole components 21 which fits at the top of the vertical members 11 are on opposite vertical ends of the frame section. This claim will be examined as best understood in light of impossible limitation. 
Claim 13 recites the limitation "the floor rail components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the some of the plurality of support rail components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the floor support components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the some of the plurality of support rail components are adapted to span between the floor support components”; it is not understood what is meant by “the some of the plurality of support rail components”.
Claim 15 recites “the vertical members comprise a receptacle located on opposing sides thereof, and with a relative vertical offset”; it is not understood by this recitation what is the component that is with “a relative vertical offset” is it the receptacle of the vertical members.
Dependent claims are rejected since they depends from a rejected claim. 
Note: Above are non-limiting examples of the indefiniteness issues that appears to arise throughout the claim set. The claims are replete with indefiniteness, clarity and antecedent basis issues. Several components are being established more than once and referred to with inconsistent singular and plural forms. Applicant is required to revise the claims in their entirety for issues similar to what is detailed above. Claims will be examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyse, US (2007/0045048).
In regards to claim 1 Wyse discloses:
A scaffold system (fig. 3) comprising a set of components (10s, 12s, 14s, 26s, 28s, 68s, 70s, 72s, 36s, 52s, 54s) adapted for assembly of a scaffold section (10; 

    PNG
    media_image1.png
    836
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    541
    media_image2.png
    Greyscale

In regards to claim 2 Wyse discloses the plurality of support rail components comprise an open end (openings receiving pins 32, 33) adapted for engagement with the pole components.
In regards to claim 3 Wyse discloses the one or more hand rail components (as best understood to be the same as the support rail components equivalent to top 36 and 72) comprise one or more lengths (72 being longer than 36) adapted to span the width and/or length of the scaffold section (as shown in fig. 1).
In regards to claim 4 Wyse discloses the one or more hand rail components (as best understood to be the same as the support rail components equivalent to top 36 and 
In regards to claim 5 Wyse discloses the pole components are adapted to telescopically connect with the socket of the frame components (as shown in fig. 2).
In regards to claim 7 Wyse discloses one of the interconnecting members (36) is adapted to vertically support a plank (16; as shown in fig. 1).
In regards to claim 8 Wyse discloses a [the] plurality of scaffold sections (10, 10a) are adapted for connection in a sequence (where pins 32, 33, and 34 are adapted for further braces 68 and 70 to connect to vertical members of adjacent sections), and adjacent sections share a frame component (frames 12 or 14 on either side of 10).
In regards to claim 9 Wyse discloses a base level (bottom section 10; fig. 3) of the scaffold is assembled from the frame components and the brace components, and the first scaffold level (top section 10; fig. 3) is assembled from the pole components and the support rail components; and wherein the first level is telescopically received by the base level.
In regards to claim 10 Wyse discloses the vertical members (26, 28) comprise one or more mounting flanges (32, 33) adapted to facilitate attachment to the brace components (68, 70).
In regards to claim 15 Wyse discloses the vertical members (26 or 28) comprise a receptacle (receiving 54 at the top and leg component 58 at the bottom) located on opposing sides thereof (top and bottom), and with a relative vertical offset (as shown in fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyse as applied to claim 1 above, and further in view of Rogers, US (2005/0025581).
	In regards to claim 6 Wyse discloses the pole components comprise a plurality of collars (receiving 54) comprising at least a first collar (at bottom of 14a; fig. 2) located about the lower region of the pole and adapted to control the depth of telescopic engagement with the socket (54; as shown in fig. 2).
In regards to claim 6 Wyse does not disclose further collar located about an upper region of the pole [component]. 
	However, Rogers teaches collar (40; figs. 4 & 5) located about an upper region of the pole (306; fig. 15) and adapted to vertically support rail components (as shown in fig. 4).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the collar taught by Rogers to vertically support the rail components of Wyse for the predictable functions of the collars of Rogers where it provides for an easy attach/detach protocol while maintain a solid attachment between the rail and the vertical components. 
s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyse as applied to claim 1 above, and further in view of Wyse, US (5022490) referred to hereinafter as ref 490.
	In regards to claims 11-14 Wyse does not disclose a plurality of floor rail components adapted to span between two adjacent frame components and a socket adapted to telescopically connect with a pole component.
	However, ref 490 teaches the support rail components further comprise a plurality of floor rail components (40; fig. 2) adapted to span between two adjacent frame components (at 58 and 56; fig. 2) (Claim 11).
	the floor rail components comprise a socket (54) adapted to telescopically connect with a pole component (58) (fig. 2) (Claim 12).
	the vertical members comprise a receptacle (54) positioned on an outer, upper region thereof (as best understood; see indefiniteness rejection above), and the floor rail components have a downwardly disposed member (58) adapted for engagement with the receptacle (as best understood; Claim 13).

    PNG
    media_image3.png
    549
    585
    media_image3.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634